United States Court of Appeals
                     For the First Circuit


No. 10-1460


                          UNITED STATES,

                            Appellee,

                                 v.

                  BEPSY O. AGUASVIVAS-CASTILLO,

                      Defendant, Appellant.




                           ERRATA SHEET

     The opinion of this Court issued on January 17, 2012, is
amended as follows:

     On p.7, line 2 of footnote 1: Replace "sentencing" with
"forfeiture".

     On    p.8,    line     8:        Replace   "Aguasvivas"   with
"Aguasvivas-Castillo".

     On p.21, line 24: Add an additional parenthetical after "(7th
Cir. 2000)" and before the semicolon.